DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 55, 57, 62, 69 and 71 are objected to because of the following informalities:  “first partition member” should be “first partition member”, “second partition member” should be “second partition member” and so on.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 85 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: first partition member. 


Claim Rejections - 35 USC § 103


    PNG
    media_image1.png
    425
    589
    media_image1.png
    Greyscale

Claims 55-58, 60-74, 77, 80 and 83-85 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Bush (U.S. 4,069,348 A).
With regard to claim 55, Bush discloses a container (Bush Annotated Fig. 2) for food (C4:L18-19) comprising: an enclosure (Bush Annotated Fig. 2) including an interior (Bush Annotated Fig. 2) and an opening (Bush Annotated Fig. 2); a lid (Bush Annotated Fig. 2) adapted to cover the opening of the enclosure and also adapted to uncover the opening of the enclosure; a first partition member (Bush Annotated Fig. 2) adapted to pull a first food layer from a second food layer and through the opening in the enclosure, the first partition member including a first food support partition member (Bush Annotated Fig. 2) adapted to be positioned between the first food layer and the second food layer, and the first partition member further including at least a first pair of pulling structures extending from the first lifting portion to at least the opening of the enclosure (Bush Annotated Fig. 2); and a second partition member (Bush Annotated Fig. 2) adapted to pull a second food layer from a third food layer (Bush Annotated Fig. 2) and through the opening of the enclosure (Bush Annotated Fig. 2), the second partition member including a second food support partition member (Bush Annotated Fig. 2) adapted to be positioned between the second food layer and the third food layer (Bush Annotated Fig. 2), and the second partition member further including at least a second pair of pulling structures extending from the second food support partition member to at least the opening of the enclosure (Bush Annotated Fig. 2).
With regard to claim 56, Bush as applied in claim 55 above discloses the claimed invention further comprising an opening partition member separating the lid from the first food layer, the opening partition member including a separating portion with a perimeter substantially matching a shape of the opening of the enclosure (C5:L9-13, by using an oxygen impermeable interleaf sheet 12 as the opening partition).
With regard to claim 57, Bush as applied in claim 55 above discloses the claimed invention further comprising a last partition member (Bush Annotated Fig. 2) adapted to pull a last food layer from the interior (Bush Annotated Fig. 2), the last partition member including a last food support partition member adapted to be positioned between the last food layer and the interior (Bush Annotated Fig. 2), and the last partition member further including at least a last pair (Bush has an extra layer of food than the present invention teaches that is being used as the bottom of the interior container) of pulling structures extending from the last food support partition member to at least the opening of the enclosure (Bush Annotated Fig. 2).
With regard to claim 58, Bush as applied in claim 55 above discloses the claimed invention wherein the lid is completely removable from the enclosure (C4:L59-64).
With regard to claim 60, Bush as applied in claim 55 above discloses the claimed invention further comprising wherein at least one of the pairs of pulling structures extends from the corresponding food support partition member to an exterior of the enclosure when the lid covers the opening (Bush Annotated Fig. 2).
With regard to claim 61, Bush as applied in claim 55 above discloses the claimed invention wherein at least one of the partition members further includes a separating portion (Bush Annotated Fig. 2) adapted to seal against the interior of the enclosure (C4:L41-47).
With regard to claim 62, Bush discloses a container (Bush Annotated Fig. 2) for food comprising: an enclosure (Bush Annotated Fig. 2) including an interior (Bush Annotated Fig. 2) and an opening (Bush Annotated Fig. 2); a lid (Bush Annotated Fig. 2) adapted to cover the opening of the enclosure and also adapted to uncover the opening of the enclosure; a first partition member (Bush Annotated Fig. 2) adapted to pull a first food layer from a second food layer, the first partition member including a first separating portion (Bush Annotated Fig. 2) adapted to be positioned between the first food layer and the second food layer and sealing against the interior of the enclosure, and the first partition member further including at least a first pulling structure extending from the first separating portion to at least the opening of the enclosure (Bush Annotated Fig. 2); and a second partition member (Bush Annotated Fig. 2) adapted to pull the second food layer from a third food layer (Bush Annotated Fig. 2), the second partition member including a second separating portion (Bush Annotated Fig. 2) adapted to be positioned between the second food layer and the third food layer and sealing against the interior of the enclosure, and the second partition member further including at least a second pulling structure extending from the second separating portion to at least the opening of the enclosure (Bush Annotated Fig. 2).
With regard to claim 63, Bush as applied in claim 62 above discloses the claimed invention further comprising an opening partition member separating the lid from the first food layer, the opening partition member including a separating portion with a perimeter substantially matching a shape of the opening of the enclosure (C5:L9-13, by using an oxygen impermeable interleaf sheet 12 as the opening partition).
With regard to claim 64, Bush as applied in claim 62 above discloses the claimed invention further comprising a last partition member (Bush Annotated Fig. 2) adapted to pull a last food layer from the interior (Bush Annotated Fig. 2), the last partition member including a last food support partition member adapted to be positioned between the last food layer and the interior (Bush Annotated Fig. 2), and the last partition member further including at least a last pair (Bush has an extra layer of food than the present invention teaches that is being used as the bottom of the interior container) of pulling structures extending from the last food support partition member to at least the opening of the enclosure (Bush Annotated Fig. 2).With regard to claim 65, Bush as applied in claim 62 above discloses the claimed invention wherein the lid is completely removable from the enclosure (C4:L59-64).
With regard to claim 66, Bush as applied in claim 62 above discloses the claimed invention wherein at least one of the lifting includes a plurality of the pulling structures (Bush Annotated Fig. 2).
With regard to claim 67, Bush as applied in claim 62 above discloses the claimed invention wherein at least one of the pairs of pulling structures extends from the corresponding separating portion to an exterior of the enclosure when the lid covers the opening (Bush Annotated Fig. 2) with (Bush Annotated Fig. 2).
With regard to claim 68, Bush as applied in claim 62 above discloses the claimed invention wherein at least one of the separating portions and the corresponding pulling structure or structures are formed from a single sheet of material (C2:L11-13).
With regard to claim 69, Bush discloses a container (Bush Annotated Fig. 2) for food comprising: an enclosure (Bush Annotated Fig. 2) including an interior (Bush Annotated Fig. 2) and an opening (Bush Annotated Fig. 2); a lid (Bush Annotated Fig. 2) adapted to cover the opening of the enclosure and also adapted to uncover the opening of the enclosure; a first partition member (Bush Annotated Fig. 2) adapted to pull a first food layer from a second food layer, the first partition member including a first separating portion (Bush Annotated Fig. 2) adapted to be positioned between the first food layer and the second food layer and sealing against the interior of the enclosure, and the first partition member further including at least a first pulling structure extending from the first separating portion to at least the opening of the enclosure (Bush Annotated Fig. 2); and a second partition member (Bush Annotated Fig. 2) adapted to pull the second food layer from a third food layer (Bush Annotated Fig. 2), the second partition member including a second separating portion (Bush Annotated Fig. 2) adapted to be positioned between the second food layer and the third food layer and sealing against the interior of the enclosure, and the second partition member further including at least a second pulling structure extending from the second separating portion to at least the opening of the enclosure (Bush Annotated Fig. 2).
With regard to claim 70, Bush as applied in claim 69 above discloses the claimed invention further comprising an opening partition member separating the lid from the first food layer, the opening partition member including a separating portion with a perimeter substantially matching a shape of the opening of the enclosure (C5:L9-13, by using an oxygen impermeable interleaf sheet 12 as the opening partition).
With regard to claim 71, Bush as applied in claim 62 above discloses the claimed invention further comprising a last partition member (Bush Annotated Fig. 2) adapted to pull a last food layer from the interior (Bush Annotated Fig. 2), the last partition member including a last food support partition member adapted to be positioned between the last food layer and the interior (Bush Annotated Fig. 2), and the last partition member further including at least a last pair (Bush has an extra layer of food than the present invention teaches that is being used as the bottom of the interior container) of pulling structures extending from the last food support partition member to at least the opening of the enclosure (Bush Annotated Fig. 2).With regard to claim 72, Bush as applied in claim 69 above discloses the claimed invention wherein the lid is completely removable from the enclosure (C4:L59-64).
With regard to claim 73, Bush as applied in claim 69 above discloses the claimed invention wherein the partition member further includes at least a second pulling structure extending from the food support partition member to at least the opening of the enclosure (Bush Annotated Fig. 2).
With regard to claim 74, Bush as applied in claim 73 above discloses the claimed invention wherein at least one of the pulling structures extends from the food support partition member to an exterior of the enclosure when the lid covers the opening (Bush Annotated Fig. 2) with (Bush Annotated Fig. 2).
With regard to claim 84, Bush as applied in claim 62 above discloses the claimed invention wherein: the first partition member is further adapted to pull the first food layer through the opening of the enclosure; and the second partition member is further adapted to pull the second food layer through the opening of the enclosure (Bush Annotated Fig. 2).
With regard to claim 85, Bush as applied in claim 69 above discloses the claimed invention wherein the first partitioni member is further adapted to pull the first food layer through the opening of the enclosure.

Claim Rejections - 35 USC § 103
Claims 77, 80 and 83 are rejected under 35 USC 103 as being unpatentable over Bush as applied in claims 55, 62 and 69 above respectively.
With regard to claims 77, 80 and 83, Bush as applied in claims 55, 62 and 69 above respectively discloses the claimed invention wherein at least a portion of the interior of the enclosure is adapted to slide against a perimeter of at least one of the food layers (Bush Annotated Fig. 2, when the food layer is pulled out of the enclosure it slides otherwise they would stick together).

Claim 59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bush as applied in claim 55 above in further view of Bailey (U.S. 2,334,595 A). 
With regard to claim 59, Bush as applied in claim 55 above discloses the claimed invention.
Bush does not disclose the container further comprising at least one handle formed by at least one of the pairs of pulling structures.
Bailey teaches a container (10, Fig. 1) comprising at least one handle (32, Fig. 3) formed by a pair of pulling structures (26, Fig. 3, where the handle is connected to a pulling structure at 28, Pulling structure 17 Bush).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the handle as taught by Bailey to modify the invention of Bush in order to be able to remove the layers of meat easier for a user.

Claims 75, 76, 78, 79, 81 and 82 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bush as applied in claims 55, 62 and 69 above respectively in further view of Whitaker et al. (2010/0001053 A1).
With regard to claims 75, 76, 78, 79, 81 and 82 Bush as applied in claims 55, 62 and 69 above respectively discloses the claimed invention.
Bush does not disclose wherein when the container is in a storage configuration the lid covers the opening of the enclosure and wherein the lid uncovers the opening of the enclosure when the container is in a serving configuration; wherein the lid is adapted to reseal the container.
Whitaker teaches a container (200, Fig. 2) wherein when the container is in a storage configuration the lid covers the opening of the enclosure and wherein the lid uncovers the opening of the enclosure when the container is in a serving configuration; wherein the lid is adapted to reseal the container (¶ 26).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the resealable lid as taught by Whitaker to modify the invention of Bush in order to keep the product fresh and uncontaminated between use.

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive. 
The Examiner has removed Rea as prior art and replaced it with Bush (see rejection supra).

Conclusion
               Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735                                                                                                                                                                                             
/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                             









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        i Added by Examiner